Citation Nr: 0410368	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  94-43 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension for accrued 
benefits purposes.

2.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS) for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from December 1949 to December 
1953, and from October 1957 to October 1973.  He died in April 
1993.  The appellant was his surviving spouse; she provided notice 
of her remarriage during the pendency of this appeal.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Oakland, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In July 
1999, this case was remanded by the Board to the RO for further 
action.  


FINDINGS OF FACT

1.  The veteran died in April 1993 of cardiopulmonary arrest due 
to Pseudomonas pneumonia due to ALS; there were no other 
significant conditions contributing to death.  

2.  The appellant filed a claim for accrued benefits within one 
year of the veteran's death.  

3.  At the time of the veteran's death, the claims of service 
connection for hypertension and ALS were pending. 

4.  Hypertension was not manifest during service or within one 
year of separation from a period of service.  Hypertension is not 
related to any incident in service.  

5.  ALS was not manifest during service or within one year of 
separation from a period of service.  ALS is not related to any 
incident in service.

6.  At the time of the veteran's death, he was not service 
connected for any disability.

7.  There is no competent evidence that establishes a nexus 
between the veteran's cause of his death and service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service nor 
may it be presumed to have been so incurred, for purposes of 
accrued benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131,1137, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.1000 (2003).

2.  ALS was not incurred in or aggravated by service nor may it be 
presumed to have been so incurred, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,1137, 5107, 
5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 
(2003).

3.  A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the enactment 
of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  The record shows that the claimant was notified of VCAA via 
a June 2003 letter.  The claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type of 
evidence which would establish her claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant has 
been provided notice of what VA was doing to develop the claim, 
notice of what she could do to help her claim and notice of how 
her claim was still deficient.  

The Board notes that the June 2003 VCAA notice post-dated the 
rating decisions which denied the appellant's claims.  Thus, only 
after those rating decisions were promulgated did the RO provide 
notice to the veteran regarding the duty to notify him of the 
evidence he must provide, and the evidence that VA would obtain on 
his behalf.  Such notice was provided in March, June, and July 
2003.  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004), the United States Court of Appeals for Veterans Claims 
(the Court) held that the plain language of 38 U.S.C.A. § 5103(a) 
(West 2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  Pelegrini 
further held that the Secretary failed to demonstrate that, "lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of the 
rule of prejudicial error")".  Id at 13. 

Satisfying the strict letter holding in Pelegrini would require 
the Board to dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the claimant full VCAA notice void 
ab initio, which in turn would nullify the notice of disagreement 
and substantive appeal filed by the claimant.  In other words, 
strictly following Pelegrini would require that the entire rating 
process be reinitiated from the very beginning.  That is, the 
claimant would be provided VCAA notice and an appropriate amount 
of time to respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice of 
disagreement, a new statement of the case would be required, and 
finally, the submission of a substantive appeal by the claimant.  
The prior actions of the claimant would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at the 
end of the line of cases waiting to be adjudicated.  In this case, 
the claim was received almost over 10 years ago.

The Board does not believe that voiding the prior rating decisions 
is in this claimant's best interests.  Simply put, in this case, 
the claimant was provided every opportunity to submit evidence, 
and to attend a hearing.  She was provided with notice of the 
appropriate law and regulations.  She was provided notice of what 
evidence she needed to submit, and notice of what evidence VA 
would secure on her behalf.  She was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  Under the facts 
of this case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the claimant regarding what further evidence he should 
submit to substantiate her claim." Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or opinions.  
The claimant was specifically advised of the type of evidence 
which would establish her claim.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, notice 
of what he could do to help her claim and notice of how her claim 
was still deficient.  

Second, VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In the 
instant case, VA has made efforts to develop the record.  Efforts 
were made to obtain all pertinent records bearing on her claim.  
An expert medical opinion was obtained.  These records satisfy 38 
C.F.R. § 3.326.  VA has fulfilled its duty to assist.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  As such, the Board finds that the development 
requirements of the VCAA have also been met.  VA has done 
everything reasonably possible to assist the claimant.

Although the appellant and her representative believe that this 
case should not be adjudicated until a study being conducted by VA 
with regard to veterans who served in Guam is completed, the 
service department has unequivocally verified that the veteran did 
not serve in Guam.  Therefore, the Board sees no reason for 
further delay as this study could not impact this case due to the 
lack of service by the veteran in Guam.  

In the circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the claimant in this 
case. 


Background

The service medical records show that in February 1950, an 
examiner suspected that the veteran had congenital heart disease, 
but no disease was found on objective testing.  The veteran's 
blood pressure readings were 122/76 and 132/74.  

On a December 1953 separation examination, the veteran's blood 
pressure was 130/78.  Heart examination was normal.  The spine, 
musculoskeletal, and neurologic examinations were normal.  There 
was no report of dysfunction with regard to speech or swallowing.  

On a September 1955 annual physical examination, the veteran's 
blood pressure readings were 110/80, 102/72, and 108/78.  The 
heart examination was normal.  The spine, musculoskeletal, and 
neurologic examinations were normal.  There was no report of 
dysfunction with regard to speech or swallowing.   

On a July 1957 extended active duty examination, the veteran's 
blood pressure readings were 118/72, 122/78, and 118/72.  Heart 
examination was normal.  The spine, musculoskeletal, and 
neurologic examinations were normal.  There was no report of 
dysfunction with regard to speech or swallowing.  

On a September 1959 discharge and reenlistment examination, the 
veteran complained of cramps in his legs if he was on his feet for 
a long period of time.  He also reported having palpitation of the 
heart on exertion.  The veteran's blood pressure reading was 
120/80.  The heart examination was normal.  The spine, 
musculoskeletal, and neurologic examinations were normal.  There 
was no report of dysfunction with regard to speech or swallowing.  

On an August 1966 periodic examination, it was noted that the 
veteran had experienced pain and pressure in the chest in 1965, 
but subsequent tests were negative.  In addition, it was noted 
that the veteran had leg cramps upon extended periods of standing, 
but these were not incapacitating.  The veteran's blood pressure 
reading was 118/72.  Heart examination was normal.  Spine, 
musculoskeletal, and neurologic examinations were normal.  There 
was no dysfunction with regard to speech or swallowing.  

In March 1969, an examiner noted that the veteran had a childhood 
history of rheumatic fever.  The veteran indicated that he had a 
heart murmur.  His current blood pressure was 130/86 on both arms.  
A heart examination was performed.  The impression was normal 
heart with no murmur suggestive of valvular disease.  The 
electrocardiogram (EKG) was normal.  

On a September 1971 periodic examination, the veteran's blood 
pressure reading was 118/90.  Heart examination was normal.  The 
spine, musculoskeletal, and neurologic examinations were normal.  
There was no report of dysfunction with regard to speech or 
swallowing.  

In June 1972, the veteran complained of chest pain and dypsnea.  
On a December 1972 retirement examination, it was noted that the 
veteran had rheumatic fever during childhood and was confined to 
bed for 7 to 8 months because of cardiac involvement.  There were 
no complications or sequalae.  The veteran complained of 
occasional cramps in his legs with exertion, but they were not 
incapacitating.  The veteran's blood pressure reading was 134/76.  
The heart examination was normal.  The spine, musculoskeletal, and 
neurologic examinations were normal.  There was no report of 
dysfunction with regard to speech or swallowing.  His EKG was 
within normal limits with one ectopic beat. 

Following the veteran's separation from service, he received 
private medical treatment.  In November 1981, he was initially 
diagnosed as having hypertension  

In February 1991, E. R., M.D., stated that it was suspected that 
the veteran had ALS.  It was noted that he had dysarthria and 
dysphagia for the past several months and he was choking on solid 
foods.  Examination reveled dysarthria; vesiculations of the 
tongue; normal nose, nasopharynx and larynx; and a strong 
suspicion of ALS.  There appeared to be no lower extremity 
problem, although the veteran did have a minor tremor.  Esophogram 
testing was normal.  

Subsequently, the veteran was referred to G. W., M.D.  According 
to his February 1991 report, a neurologic evaluation was 
performed.  The veteran reported that the past summer, he had 
noticed speech problems with thickness and slurring.  In addition, 
he had begun having problems with swallowing solid foods.  Also 
present was some "twitching" of his muscles.  Dr. W. noted that 
the veteran had hypertension and was on medication for that 
disorder.  Following examination, he opined that the veteran had 
probable ALS.  

The veteran was referred to A. V., M.D., Ph.D., and A. K., M.D., 
both neurologic experts.  The veteran was seen in February 1991.  
They opined that the diagnosis of ALS was accurate.  They noted 
that the symptoms began within the past year.  

In September 1991, the veteran underwent an examination by J. C., 
M.D., prior to having a cortical bone biopsy.  Dr. C. also 
assessed that the veteran had ALS which had been present since 
1991.  

In April 1992, the veteran's application for service connection 
for hypertension and ALS were received.  In a July 1992 rating 
decision, service connection for hypertension and ALS were denied.  
In September 1992, a notice of disagreement was received.  A 
statement of the case was issued in January 1993.

In January 1993, the veteran was admitted to a VA medical center.  
His admitting diagnoses were ALS, chronic respiratory failure, and 
depression.  

In March 1993, the RO notified the veteran that he had until 
August 3, 1993 to complete his appeal.  

The veteran died in April 1993, while he was still admitted to the 
VA facility.  The terminal diagnoses were cardiopulmonary arrest, 
terminal ALS, and status post Pseudomonas pneumonia, left lower 
lobe.  The veteran was referred for an autopsy.  

The autopsy report indicated that the veteran first developed ALS 
symptoms of speech being thickened and muscle fasciculations in 
June 1990.  By December 1990, his symptoms had progressed with 
dysphagia and slurred speech.  He was diagnosed as having ALS.  By 
February 2001, he had diffuse muscle weakness with 4/5 motor 
strength.  Left-sided weakness was more pronounced than on the 
right.  His diagnosis of ALS was confirmed.  In November 1991, he 
had pneumonia.  Bilateral facial weakness, more pronounced on the 
left, was noted.  The veteran was placed in a convalescent 
hospital, but was readmitted to the VA medical center when the 
convalescent home would no longer care for him.  He suffered from 
pneumonia again in November 1992.  After he was readmitted by VA, 
his condition worsened until he died.  He had ALS and chronic 
respiratory failure when he died.  The autopsy diagnosis was ALS.  

According to the Certificate of Death, the veteran died of 
cardiopulmonary arrest due to Pseudomonas pneumonia due to ALS.  
The word "none" was inserted for other significant conditions 
contributing to death.

Immediately after the veteran's death, the appellant applied for 
VA benefits.  In support of her claim, she submitted a copy of an 
article from a magazine or newsletter which indicated that 
personnel of the Reno, Nevada VA medical center were conducting 
research for a proposed study to be titled "The occurrence of 
Parkinsonism-dementia complex of veterans stationed in Guam during 
World War II."  The proposed study would apparently focus on the 
relationship, if any, between ALS and United States servicemen 
exposed to the Guam environment before or during the period 1949 
through 1954.  The appellant also submitted a copy of an undated 
letter, addressed to "United States Veteran" from medical 
researchers at the Reno VA medical center.  The researchers stated 
that ALS and Parkinsonism-dementia complex on Guam seemed to be 
associated with an exogenous agent, cycad, the seeds of which grew 
only on Guam and were made into pancakes traditionally eaten by 
natives on the island of Guam.  The researchers wondered whether 
exposure to the environment of Guam during World War II might be a 
causative agent in the development of ALS and asked that an 
enclosed questionnaire be completed.  The appellant, in June 1993, 
submitted a completed questionnaire, indicating that the veteran 
was stationed on Guam for 3 years, although she did not provide 
specific dates of such service.  

In order to verify whether the veteran had service in Guam, the 
veteran's complete personnel file was requested.  This action was 
taken.  The service department verified that the veteran had no 
service in Guam.  

The RO contacted the Reno, Nevada VA medical center research 
department with regard to the Guam Survey Project.  According to 
the Chief Neurologists and Nurse, the study was incomplete due to 
the large number of responses.  The Chief Neurologist was asked to 
give a medical opinion with regard to the veteran's case which he 
completed in January 2003.  The veteran's claims file was reviewed 
by the Chief Neurologist.  The Chief Neurologist stated that the 
veteran developed ALS during the summer of 1990.  The ALS 
progressed rapidly over the next 3 years and he died in April 
1993.  An autopsy was performed.  The Chief Neurologist stated 
that it was not possible to determine the origin or etiology of 
the veteran's ALS as is the case with almost every patient with 
ALS.  The Chief Neurologist noted that there had been some concern 
that the patients who served in Guam might be subject to a 
particular form of degenerative brain disease found on Guam.  This 
consists of ALS together with Alzheimer's disease and Parkinson's 
disease.  Such a condition had appeared in the native Chamorran 
people on Guam following their time in Japanese concentration 
camps where a large number of individuals developed this triad of 
degenerative diseases.  The Chief Neurologist stated that he was 
participating in a research study that was looking into the 
possibility that veterans who served in Guam might have a higher 
incidence of the triad of diseases than those who did not.  He 
stated that statistical analysis had been difficult and the 
investigation was incomplete.  When finished, the results must be 
submitted for peer review before publication.  However, he further 
indicated that even if the study is successfully concluded and 
published, the results of the Guam study might have no bearing on 
the veteran's case because he only had ALS and not Parkinson's and 
Alzheimer's diseases as well as ALS.  With regard to inservice 
complaints by the veteran of chest pain and cramping sensations, 
the examiner opined that those symptoms were not part of the 
constellation of ALS and the Chief Neurologist could not reliably 
determine if those symptoms were related in any way to the 
veteran's subsequent development of ALS.  


Analysis

Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see Vda de 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain individuals 
may be entitled to accrued benefits under certain conditions.  
Among requirements for accrued benefits are that a claim must be 
filed within the year after the veteran's death.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  In this case, the appellant's claim for 
accrued benefits was received within one year of the veteran's 
death.  

Applicable law provides that an individual entitled to accrued 
benefits may be paid periodic monetary benefits to which a veteran 
was entitled at the time of his death under existing ratings or 
based on evidence in the file at the time of his death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Federal Circuit Court has also made it clear that, in order to 
support a claim for accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or else 
be entitled to them under an existing rating or decision.  38 
U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. Feb. 11, 1998).  

At the time of his death, the veteran had claims pending for 
service connection for hypertension and for ALS.  

An accrued benefits claim is, under the law, derivative of, and 
separate from, the veteran's claims.  See Zevalkink v. Brown, 6 
Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 (Fed. Cir. 
1996).  Thus, in the adjudication of a claim for accrued benefits, 
the claimant is bound by the same legal requirements to which the 
veteran would have been bound had he survived to have his claims 
finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the time 
of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  
However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the 
United States Court of Appeals for Veterans Claims ("the Court") 
held that service department and certain VA medical records are 
considered as being constructively in the claims file at the date 
of death although they may not physically be in there until after 
that date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment by 
VA medical centers, reports of treatment authorized by the VA, 
reports of autopsy made by VA on date of death. 

In this case, additional evidence has been added to the file which 
consists of the copy of the article/newsletter from the appellant, 
service personnel records, and the January 2003 medical opinion.  
Only the personnel records may be considered in conjunction with 
the accrued benefits claims.  


1.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, service 
connection may be granted for a chronic disease, including 
hypertension, cardiovascular-renal disease, valvular heart 
disease, and/or organic disease of the nervous system, if 
manifested to a compensable degree with one year following 
service. This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease identity 
is established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharged, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. 3.303(d).

There is no allegation nor does the record show that either 
hypertension nor ALS was incurred during combat service.  Thus, 38 
U.S.C.A. § 1154(b) is not applicable in this case.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; and 
competent evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  

The Court of Appeals for Veterans Claims (Court) has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has 
been repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant as a lay person has not been shown to be capable of 
making medical conclusions; thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).


a.  Hypertension

The service medical records show that an inservice examiner 
suspected that the veteran had congenital heart disease, but no 
disease was found on objective testing.  Subsequent heart 
examinations as well as EKGs were all normal.  Thus, heart disease 
to include hypertension was not diagnosed during either period of 
service or during the time between the 2 periods of service.  

Following the veteran's second separation from service in October 
1973, there were no complaints, findings, treatment, or diagnosis 
of hypertension within the year following his separation from 
service.  Thereafter, he was diagnosed as having hypertension in 
November 1981.  

In sum, the veteran did not have hypertension during his first 
period of service, during the time period he was not on active 
duty following his separation from his first period of service, 
during his second period of service, or within one year of his 
second period of service.  Thus, there was no chronic disease as 
defined by regulation or statute.  Thereafter, there are no 
credible complaints of cardiovascular problems nor signs and 
symptoms of cardiovascular disease for years, until 1991.  Thus, 
there was no continuity of symptomatology.  Rather, the veteran 
was initially seen for and diagnosed as having hypertension many 
years after he was separated from his second period of service.  

Although the appellant maintains that the veteran incurred 
hypertension during service, she is not competent to make this 
assessment.  See Espiritu.  There is no competent evidence 
establishing a connection between the veteran's post-service 
diagnosis of hypertension and either period of service.  

In light of the foregoing, the Board finds that neither chronicity 
in service nor continuity of symptomatology after service is 
shown.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  Further, 
there is no competent evidence relating the post-service diagnosis 
of hypertension to service.  Thus, the Board finds that 
hypertension, first diagnosed more than one year after service, is 
unrelated to service.  

Accordingly, hypertension was not incurred in or aggravated by 
service nor may it be presumed to have been so incurred.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


b.  ALS

The competent evidence shows that ALS was initially manifested by 
symptoms during the summer of 1990.  The service medical records 
are negative for any complaints, findings, treatment, or diagnosis 
of ALS.  The post-service medical records are also negative until 
1990, which was many years post-service.  There is no competent 
evidence relating the post-service diagnosis of ALS to either 
period of service.  

In sum, the veteran did not have ALS or any manifestations thereof 
during his first period of service, during the time period he was 
not on active duty following his separation from his first period 
of service, during his second period of service, or within one 
year of his second period of service.  Thereafter, there are no 
credible complaints associated with ALS nor signs and symptoms of 
ALS for years, until 1990.  Thus, there was no continuity of 
symptomatology.  Rather, the veteran was initially seen for and 
diagnosed as having ALS many years after he was separated from his 
second period of service.  

Although the appellant maintains that the veteran developed ALS 
due to his alleged service in Guam, she is not competent to make 
this assessment.  See Espiritu.  The veteran's service department 
records show that he did not have service in Guam.  Thus, her 
contentions in that regard are less probative as they are directly 
contradicted by the service department records.  

In light of the foregoing, the Board finds that neither chronicity 
in service nor continuity of symptomatology after service is 
shown.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  Further, 
there is no competent evidence relating the post-service diagnosis 
of ALS to service.  Thus, the Board finds that ALS, first 
diagnosed post-service in 1991, is not directly related to 
service.  

Accordingly, ALS was not incurred in or aggravated by service nor 
may it be presumed to have been so incurred.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert.


Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  The death of a veteran will be 
considered as having been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or the contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. §§ 3.303(a), 3.312.

The veteran was not service-connected for any disease or injury 
related to service during his lifetime.  The appellant alleges 
that the veteran's death was due to ALS which he developed due to 
his service in Guam.  She is not competent to make this 
assessment.  See Espiritu.  

The Board has thoroughly reviewed the evidence of record.  There 
is no evidence in the claims file to support the appellant's 
allegation that the veteran's death was related to service.  The 
veteran died due to complications from ALS.  As set forth above, 
the veteran developed ALS independent of service.  He did not 
serve in Guam.  This fact has been verified by the service 
department.  The Chief Neurologist stated that the veteran did not 
have symptoms of ALS during service.  He did not relate the post-
service diagnosis of ALS to service.  He explored the possibility 
that the veteran's alleged service in Guam may have played a role 
in his development of ALS, however, he could not conclude that 
this was the case because the veteran had not also developed 2 
other disease processes.  However, since the veteran did not have 
service in Guam, there cannot be any relationship between his 
personal diagnosis of ALS and Guam since he was not there during 
service.  

The veteran did not incur ALS during service nor was ALS shown 
within one year of his separation from service in 1957.  There is 
no competent evidence establishing that the cause of the veteran's 
death was somehow due to the veteran's service.

Thus, based on the evidence, the Board finds that the veteran did 
not during either period of service or within one year of either 
period of service.  Without any competent evidence of a nexus 
between the cause of the veteran's death and service, the claim 
for service connection for cause of the veteran's death must be 
denied.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert.


ORDER

Service connection for hypertension for accrued benefits purposes 
is denied.

Service connection for amyotrophic lateral sclerosis for accrued 
benefits purposes is denied.

Service connection for the cause of the veteran's death is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



